DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .\
                      Objection to claims
Claims 7-12 are objected because it is not clear to the Examiner if claims 7, 11 and 12 are independent claims or dependent claim.  Claim 7 recites in lines 1-2, “A water-supply system comprising: the information processing device according to claim 6 and claim 6 is dependent on claim 1. The Examiner suggest that the claim 7 should recite all the limitations of claim 6 recited in the body of claims 1 and 6, instead of reciting the information processing device according to claim 6. Claim 8-10 are dependent on claim 7.  Similarly claims 11-12 recite in lines 1-2 “An information process system comprising: the information processing device according to claim 1”. The Examiner suggest that the claim 11-12 should recite all the limitations of claim 1 recited in the body of claim 1, instead of reciting the information processing device according to claim 1. Proper correction is required.

                CLAIM INTERPRETATION
           The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to 
            The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
            The following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “section” coupled with functional language and without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier:
Claim 1 (and dependent claims 1-12):
         an image acquiring section;
         a form recognizing section; and
         a deciding section that decides level of water.
         Also note claims 7-12.
           If Applicant asserts that the claim element “section” is a limitation that does not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph. If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th Paragraph applicant may:
	(a)	Amend the claim to add structure, material or acts that are sufficient to perform the claimed function; or


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-7 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”.  Claim(s) 1-9 and 11 is/are directed to Abstract Idea such as “an image acquiring, a form recognizing that recognizes either shape of plant or an end portion of the plant and deciding at least level of water content in the plant or whether water supply to the plant is necessary or not an amount of water supply to the plant based on the feature of the plant”,  which can be performed in the human mind.
Regarding claims 1 and 13,  device and  the non-transitory medium of  claim 1 and 13 recite limitation, “acquiring image data of an image of a plant; recognizing at least either (i) a shape of the plant or (ii) an end portion of the plant, based on the image data acquired by the image acquiring and deciding at least one of (a) a level of water content in a medium of the plant, (b) whether water-supply to the plant is necessary or not, and (c) an amount of water-supply to the plant, based on a feature of or the end portion of the plant that is recognized by the recognizing”. Since the claims are directed to a device, which is one of the statutory categories of the invention (Step 1: YES).
The claims are then analyzed to determine whether they are directed to any judicial exception. The claims 1 and 13 recite “acquiring image data of an image of a plant; recognizing at least either (i) a shape of the plant or (ii) an end portion of the plant, based on the image data acquired by the image acquiring and deciding at least one of (a) a level of water content in a medium of the plant, (b) whether water-supply to the plant is necessary or not, and (c) an amount of water-supply to the plant, based on a feature of at least either the shape of  the plant or the end portion of the plant that is recognized by the recognizing“ recited limitations in the claims 1 and 13  are  no more than an abstract idea i.e., mental process of estimating, etc. (Step 2A: Prong One Abstract Idea=Yes).
The claims 1 and 13  are then analyzed if it requires an additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the exception – i.e., limitation that are indicative of integration into a practical application: improving to the functioning of a computer or to any other technology or technical field. In the current claims, there is no additional elements in the claims that would integrate the abstract idea into a practical application (Step 2A: Prong Two Abstract Idea=Yes).
            Next the claims 1 and 13  as a whole are  analyzed to determine if there are additional limitation recited in the claims  such that the claim amount to significantly 
             Regarding claim 2 recites “the deciding section: recognizes a feature of at least either the shape of the plant or the end portion of the plant, based on a result of recognition by the form recognizing section and decides at least one of (a) the level of water content in the medium of the plant, (b) whether water-supply to the plant is necessary or not, and (c) the amount of water-supply to the plant, based on the recognized feature”.  Claim 2 further limit the abstract idea of performance of the limitation in the mind using human thought process and does not integrate abstract idea with the practical application. Therefore claim 2 is not patent eligible.
           Regarding claim 3 recites “a positional information acquiring section that acquires positional information indicating a position where the image has been captured and a form information storage section that stores, in association with each other,
(i) the positional information acquired by the positional information acquiring section, and (ii) information about at least either the shape of the plant or the end portion of the plant recognized by the form recognizing section, the deciding section recognizes a feature of at least either the shape of the plant or the end portion of the plant, utilizing, as learning data, information stored in the form information storage section.”.  Claim 3 
          Regarding claim 4 recites “a positional information acquiring section that acquires positional information indicating a position where the image has been captured, the deciding section outputs, in association with each other, the positional information acquired by the positional information acquiring section and at least one of (a) the level of water content in the medium of the plant, (b) whether water-supply to the plant is necessary or not, and (c) the amount of water-supply to the plant at the position indicated by the positional information. ”.  Claim 4 further limit the abstract idea of performance of the limitation in the mind using human thought process and does not integrate abstract idea with the practical application. Therefore claim 4 is not patent eligible. 
           Regarding claim 5 recites “if at least one of (a) the level of water content in the medium of the plant, (b) whether water-supply to the plant is necessary or not, and (c) the amount of water-supply to the plant satisfies a predetermined condition, the deciding section outputs, in association with each other, the positional information acquired by the positional information acquiring section and at least one of (a) the level of water content in the medium of the plant, (b) whether water-supply to the plant is necessary or not, and (c) the amount of water-supply to the plant at the position indicated by the positional information.”  Claim 5 further limit the abstract idea of performance of the limitation in the mind using human thought process and does not integrate abstract idea with the practical application. Therefore claim 5 is not patent eligible.

             Regarding claim 7 recites ”water-supply system comprising: the information processing device; and a water-supply section that supplies water to the plant based on a decision by the deciding section”.  Claim 7 further limit the abstract idea of performance of the limitation in the mind using human thought process and does not integrate abstract idea with the practical application. Therefore claim 7 is not patent eligible.         

                  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20100268309) in view of QINGWU LI (CN 102564593 machine translation IDS).
	Regarding claims 1 and 13, Anderson disclose information processing (Anderson Figs. 1-3, paragraph 0025 “FIG. 1 is a block diagram of a resource use management system in which an illustrative embodiment may be implemented. Resource use management system 100 may be implemented in a network of computers in which the illustrative embodiments may be implemented. Resource use management system 100 contains network 102, which is the medium used to provide communications links between various devices and computers connected together within resource use management system 100, such as mobile utility vehicle 104 and remote location 106. Network 102 may include connections, such as wire, wireless communication links. This corresponds to information processing device”)
acquiring image data  of a plant (Anderson paragraphs 0126-0127, states “Near-infrared camera 902 may form an image using infrared radiation. Visible light camera 904 may be a standard still-image camera, which may be used alone for color information or with a second camera to generate stereoscopic, or three-dimensional, images. When visible light camera 904 is used along with a second camera to generate stereoscopic images, the two or more cameras may be set with different exposure settings to provide improved performance over a range of lighting conditions. Visible light camera 904 may also be a video camera that captures and records moving images and  the near-infrared images from near-infrared camera 902 and visible light camera 904 may be processed using means known in the art to identify plant species and assess plant health”. This corresponds to acquiring image data of a plant);
            recognizing at least either (i) a shape of the plant or (ii) an end portion of the plant, based on the image data acquired by the image acquiring (Anderson paragraph -0127 states “the near-infrared images from near-infrared camera 902 and visible light camera 904 may be processed using means known in the art to identify plant species and assess plant health” and paragraph 0144 Anderson states  the process determines the water need for the individual plant (step 1110) based upon the identified plant species and variety, as well as the determined growth stage and life cycle of the individual plant.  Anderson is identifying plant species and identified plant species and variety, as well as the determined growth stage  which obviously include recognizing at least either (i) a shape of the plant or (ii) an end portion of the plant, because different species of plant leaves would have shape and pattern) and 
deciding at least one of (a) a level of water content in a medium of the plant, (b) whether water-supply to the plant is necessary or not, and (c) an amount of water-supply to the plant, based on a feature of at least either the shape of the plant or the end portion of the plant that is recognized by the recognizing (Anderson Figs 8-10 and paragraphs 0017-0018 Anderson states in 0018  “As illustrated, per plant prescription 800 includes, for example, plant identification 802  [different species and variety have different shape/tip and pattern],   plant location 804, amount of water 806, and amount of other substances 808. These different components of per plant prescription 800 are used to identify the plant to be watered as well as the amount of water and other substances to be applied to that plant”. Paragraph 0018 and Figs. 8-10 obviously corresponds to deciding at least one of (a) a level of water content in a medium of the plant, (b) whether water-supply to the plant is necessary or not, and (c) an amount of water-supply to the plant, based on a feature of at least either the shape of the plant or the end portion of the plant that is recognized by the recognizing)`
Furthermore in the same field of endeavor, QINWU LI disclose information processing device (QINWU LI in ABSTRACT disclose high speed DSP computer vision for plant growth monitoring system)
acquiring image data of an image of a plant (QINWU LI page 3, lines 8-10, steps 1  & 2  paragraphs 0015 and 0021 camera captures color image of the plant and transmit to the DSP for processing. This correspond to acquiring image data of an image of a plant);   
recognizing at least either (i) a shape of the plant or (ii) an end portion of the plant, based on the image data acquired by the image acquiring (QINWU LI, page 3, or (ii) an end portion of the plant, based on the image data acquired by the image acquiring)  and 
deciding at least one of (a) a level of water content in a medium of the plant, (b) whether water-supply to the plant is necessary or not, and (c) an amount of water-supply to the plant, based on a feature of at least either the shape of the plant or the end portion of the plant that is recognized by the recognizing (QINWU LI, page 3, lines 11-14, steps 2-3,  paragraphs 0022, QINWU LI states  The DSP processing module detects the plant leaves in color image and if the plant is found to be deficient in water and notifies the control execution to water the plant. Preferably in step 3 the DSP image processing perform on the plant detections of leaves in the color image, texture detection and shape detection. This obviously corresponds deciding at least one of (a) a level of water content in a medium of the plant, (b) whether water-supply to the plant is necessary or not, and (c) an amount of water-supply to the plant, based on a feature of at least either the shape of the plant or the end portion of the plant that is recognized by the recognizing).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosure of Anderson with the disclosure of QINGWU LI to acquiring image data of an image of a plant; recognizing at least either (i) a shape of the plant or (ii) an end portion of the plant, based on the image data acquired by the image acquiring and deciding at least one of (a) a level of water content in a medium of the plant, (b) whether water-supply to the plant is necessary or not, and (c) an amount of water-supply to the plant, based on a feature of at least either the shape of  the plant or the end portion of the plant that is recognized by the recognizing because such a system provide automated system for monitoring growth and health of the variety of plants.
 Regarding claim 2 Anderson disclose   the deciding section: recognizes a feature of at least either the shape of the plant or the end portion of the plant, based on a result of recognition by the form recognizing section and decides at least one of (a) the level of water content in the medium of the plant, (b) whether water-supply to the plant is necessary or not, and (c) the amount of water-supply to the plant, based on the recognized feature (Figs 8 and 11, paragraphs   0126-0127 and  0144 identification of the species and variety of the plants obviously include its features),
 Furthermore QINGWU LI disclose   the deciding section: recognizes a feature of at least either the shape of the plant or the end portion of the plant, based on a result of recognition by the form recognizing section and decides at least one of (a) the level of water content in the medium of the plant, (b) whether water-supply to the plant is necessary or not, and (c) the amount of water-supply to the plant, based on the recognized feature (QINGWU LI in page 3, lines 9-14 note: step 3).
              Regarding claim 3 Anderson disclose a positional information acquiring section that acquires positional information indicating a position where the image has been captured (Figs    8-9, paragraph 0131 show a positional information acquiring section that acquires positional information indicating a position where the image has been captured) ,  and 

(i) the positional information acquired by the positional information acquiring section, and (ii) information about at least either the shape of the plant or the end portion of the plant recognized by the form recognizing section (Figs.8-9  Plant location acquiring  
Section and plant identification [form information] and Fig. 3, include storage section [processing/memory section], paragraphs 0118-0119, 0127, 0131. It IS obvious that plant location [GPS] and plant identification in paragraphs 0018-0019 are stored together GPS/CAMERAS [paragraph 0126-0127])
            the deciding section recognizes a feature of at least either the shape of the plant or the end portion of the plant, utilizing, as learning data, information stored in the form information storage section (paragraphs 018-019 states As illustrated in fig 8, per plant prescription 800 includes, for example, plant identification 802, plant location 804, amount of water 806, and amount of other substances 808. These different components of per plant prescription 800 are used to identify the plant to be watered as well as the amount of water and other substances to be applied to that plant and  Plant identification 802 includes information identifying the species and variety of an individual plant or group of plants. The information in plant identification 802 is obtained using components of a fixed knowledge base or learning knowledge base [ Fig 7 block 706], such as plant species 710 and plant varieties 712 of fixed knowledge base 702 in FIG. 7, as well as a sensor system, such as sensor system 418 in FIG. 4. This corresponds  the deciding section recognizes a feature of at least either the shape of the plant or the end portion of the plant [identification of plant species and variety identification], 
             Regarding claim 4 Anderson disclose a positional information acquiring section that acquires positional information indicating a position where the image has been captured (Figs. 8-9, paragraph 0131 show a positional information acquiring section that acquires positional information indicating a position where the image has been captured and also note paragraphs 0118-0119), 
              the deciding section outputs, in association with each other, the positional information acquired by the positional information acquiring section and at least one of (a) the level of water content in the medium of the plant, (b) whether water-supply to the plant is necessary or not, and (c) the amount of water-supply to the plant at the position indicated by the positional information (paragraphs 018-019 states As illustrated in fig 8, per plant prescription 800 includes, for example, plant identification 802, plant location 804, amount of water 806, and amount of other substances 808. These different components of per plant prescription 800 are used to identify the plant to be watered as well as the amount of water and other substances to be applied to that plant and  Plant identification 802 includes information identifying the species and variety of an individual plant or group of plants. The information in plant identification 802 is obtained using components of a fixed knowledge base, such as plant species 710 and plant varieties 712 of fixed knowledge base 702 in FIG. 7, as well as a sensor system, such as sensor system 418 in FIG. 4. This corresponds  the deciding section recognizes a feature of at least either the shape of the plant or the end portion of the plant [identification of plant species and variety identification obviously include shape or end portion], utilizing, as 
             Regarding claim 5 Anderson disclose if at least one of (a) the level of water content in the medium of the plant, (b) whether water-supply to the plant is necessary or not, and (c) the amount of water-supply to the plant satisfies a predetermined condition, the deciding section outputs, in association with each other, the positional information acquired by the positional information acquiring section and at least one of (a) the level of water content in the medium of the plant, (b) whether water-supply to the plant is necessary or not, and (c) the amount of water-supply to the plant at the position indicated by the positional information (Figs 8-9, paragraphs 0018-0019, paragraphs 018-019 states As illustrated in fig 8, per plant prescription 800 includes, for example, plant identification 802, plant location 804, amount of water 806, and amount of other substances 808. These different components of per plant prescription 800 are used to identify the plant to be watered as well as the amount of water and other substances to be applied to that plant and  Plant identification 802 includes information identifying the species and variety of an individual plant or group of plants. The information in plant identification 802 is obtained using components of a fixed knowledge base, such as plant species 710 and plant varieties 712 of fixed knowledge base 702 in FIG. 7, as well 
           Regarding claim 6 QINGWU LI disclose  the deciding section: recognizes a feature of at least either the shape of the plant or the end portion of the plant, based on a result of recognition by the form recognizing section and decides at least one of (a) the level of water content in the medium of the plant, (b) whether water-supply to the plant is necessary or not, and (c) the amount of water-supply to the plant, based on the recognized feature (QINGWU LI in page 3, lines 9-14 note: step 3).

            Regarding claim 8 Anderson disclose work machine having autonomous function, the work machine has image capturing section and acquiring image of the plant (Figs 4, 7 and 9, Fig. 4 shows mobile utility vehicle,  paragraph 0099 autonomous machine and Fig 9 shows image capturing [camera]  and 0126-0127 disclose image capturing and acquire the image of the plant and note: paragraph 0033).
               Regarding claim 9 Anderson disclose work machine has autonomous travel function and the water supply section is in the work machine (Fig. 4, shows mobile utility vehicle, paragraph 0099 autonomous navigation machine and Fig. 4 blocks 410 and 416 show water supply is in work machine).
                Regarding claim 11 Anderson disclose information processing device (Figs. 1, 4 and 7) work machine having autonomous travel function (Fig. 4, paragraph 0099) and  acquiring image of the plant acquired by image capturing section of the work machine (Fig 9 shows image capturing [camera]  and 0126-0127 disclose image capturing and acquire the image of the plant and note paragraph 0033)..   

                         Claims Objected
Claims 10 and 12 are objected as being dependent on rejected base claim but would be allowable if rewritten in the independent form including limitations of the base 
                                   Communication
             Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISHRAT I. SHERALI
Examiner
Art Unit 2667


Primary Examiner, Art Unit 2624
May 28, 2021